On September 19, 2002, the defendant was sentenced to the following: Count I: Attempted Deliberate Homicide, a Felony: Ninety (90) years in the Montana State Prison; Count II: Use of a Firearm During the Commission of a Felony, a Felony: Ten (10) years in the Montana State Prison to run consecutively with Count I.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Glen Neir. The state was represented by Dan Guzynski and Tim Wenz.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to Count I: Ninety (90) years in the Montana State Prison, with Fifty (50) years suspended; Count II: Ten (10) years in the Montana State Prison to run consecutively with Count I; and conditions imposed by the Sentence Review Division on April 1, 2004.
Hon. Ted L. Mizner, District Court Judge.